Plaintiff, a domestic corporation, brought an action against defendant, also a domestic corporation, and another, for breach of a contract entered into in New York. Defendants’ answer was a general denial. Thereafter the corporate defendant commenced an action in New Jersey in connection with the same contract. Plaintiff then commenced an independent action (the present action) to restrain the corporate defendant from prosecuting the New Jersey action. Plaintiff’s motion for an injunction pendente lite was denied. Plaintiff appeals. Order affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur. [See post, p. 973.]